Citation Nr: 1130780	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-34 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral sensorineural hearing loss. 

2.  Entitlement to an initial evaluation in excess of 20 percent for residuals of hemilaminectomy of lumbar spine at L3-4, with multilevel degenerative disc disease (lumbar spine disability).  

3.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), from August 31, 2004.  

4.  Entitlement to an evaluation in excess of 50 percent for PTSD, from February 24, 2009.  

5.  Entitlement to service connection for residuals of a fracture to the left lateral wall of the maxillary atrium inferior orbital ridge and zygomatic arch (residuals of a left eye trauma).  





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005, November 2005 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO). 

In the January 2005 rating decision, the RO granted entitlement to service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from August 31, 2004.  The RO reconsidered the assigned evaluation in the November 2005 rating decision, but confirmed the assigned noncompensable evaluation.  Also in the November 2005 rating decision, the RO granted service connection for PTSD and assigned a 10 percent evaluation, effective from August 31, 2004, and denied entitlement to service connection for residuals of a left eye trauma.  By the way of an October 2007 rating decision, the RO increased the assigned evaluation for PTSD from 10 to 30 percent, effective from August 31, 2004.  

In the February 2010 rating decision, the RO continued the 30 percent evaluation for PTSD, from August 31, 2004 to August 26, 2008, and awarded a temporary total disability evaluation for hospitalization over 21 days, effective from August 27, 2008.  The RO then continued the 30 percent evaluation, effective from November 1, 2008, and increased the evaluation to 50 percent, effective from February 24, 2009.  Since the grants during the pendency of this appeal do not represent a total grant of benefits sought on appeal (except for the period during the assignment of a temporary total evaluation), the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Also in the February 2010 rating decision, the RO granted service connection for lumbar spine disability and assigned a 20 percent evaluation, effective from June 9, 2005.  The Veteran submitted a timely notice of disagreement in March 2010, but he has not yet been provided with a statement of the case.  

In July 2010, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran, through his testimony and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

A review of the records shows that, in January 2009 the Veteran filed a claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and diabetes mellitus.  It does not appear that this matter has been adjudicated by the Agency of Original Jurisdiction (AOJ), and therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The issues of higher evaluations for PTSD and lumbar spine disability and the issue of service connection residuals of a left eye trauma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss has not been manifested by findings more severe than a pure-tone average of 48 decibels with 90 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 59 decibels with 88 percent speech discrimination (Level III) in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating have not been met for the Veteran's bilateral sensorineural hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With respect to the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral sensorineural hearing loss, the Board notes that no additional discussion of the duty to notify is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

In addition to its duty to notify or inform the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiological examinations in November 2004, August 2007 and July 2009, in which the examiners identified the nature and severity of the Veteran's disability, and the examiners reported the audiogram results.  The July 2009 examination report also contain notation on the functional affect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.

It is noted that the Veteran testified about his concerns regarding the adequacy of all three VA examinations.  During the July 2010 hearing, the Veteran testified that he felt that the examiners were biased and did not fairly evaluate his disability.  Specifically, the Veteran testified that the examiner who conducted the first two examinations told him that he was not "getting anything out of this." The Veteran also felt that the examiner from the third examination would not oppose the findings of her colleague.  In this regard, the Board notes that the rating criteria for hearing loss, as addressed below, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results, and does not rely solely on the comments provided by the VA examiners.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
 
Moreover, the Board notes that the findings contained in all three VA examination reports do not indicate any bias of the examiner.  Rather, they reflect the objective audiometric results recorded by the examiner.  The Board finds that these examination reports, along with the other evidence of record, are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Evaluation 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability affects on the Veteran's occupational function and daily activities.   See Martinak, 21 Vet. App. at 454-55.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

In this case, the Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing people when there is background noise and he has difficulty understanding conversations with another person without looking at the person speaking.  He also reports that he now has to speak loudly in order to hear himself. 

The Veteran's hearing impairment was evaluated three times during the period under appeal.  It was first evaluated in November 2004.  The report of that examination reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 15, 10, 35, 45, and 55 decibels in the right ear; and 15, 15, 45, 65, and 75 decibels in the left ear.  Pure-tone threshold averages were 36 in the right ear and 50 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with a sloping, high frequency, bilateral sensorineural hearing loss.  

The Veteran's hearing impairment was next evaluated in August 2007.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 15, 10, 35, 55, and 60 decibels in the right ear; and 15, 15, 45, 60, and 80 decibels in the left ear.  Pure-tone threshold averages were 40 in the right ear and 50 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 94 percent, bilaterally.  

The Veteran's hearing impairment was most recently evaluated in July 2009.  At the time of that examination, the report reveals pure-tone thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 20, 50, 55, and 65 decibels in the right ear; and 20, 25, 60, 70, and 80 decibels in the left ear.  Pure-tone threshold averages were 48 in the right ear and 59 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 90 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with mild to severe sensorineural hearing loss in the left ear and moderate to moderately-severe sensorineural hearing loss in the right ear.  The examiner noted that the Veteran reported that his hearing impairment impacted his ability to understand conversations with others, and he could not understand a person unless he was looking him or her.  

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  He does not have puretone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, and 4000 Hz levels, or a puretone threshold at 1000 Hz of 30 decibels or less coupled with a puretone threshold at 2000 Hz of 70 decibels or more.   See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the July 2009 VA examination shows the most severe hearing disability findings.  Based on the findings from that examination, his right ear qualified as Level II (puretone threshold average of 48 decibels, speech recognition score of 90 percent), and his left ear qualified as Level III (puretone threshold average of 59 decibels, speech recognition score of 88 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numerals II and III is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board has considered the report of an undated private audiogram submitted by the Veteran in February 2005.  The report appears to reveal more severe puretone threshold scores than those recorded in the July 2009 VA examination report.  However, there is no indication that this examination was conducted by a state-licensed audiologist, and the report does not contain a Maryland CNC Word Test.  As such, the Board may not rely on this evidence in assessing the disability rating to assign in this case.  However, in light of this report, the Veteran was provided two additional VA examinations in August 2007 and July 2009.  Therefore, while the Board may not rely on this undated private medical record, the Board recognizes that the Veteran was thereafter afforded two additional adequate VA examinations to assess the current level of severity of his disability.  It is on these reports that the Board must rely.

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and there is no indication that the findings from the July 2009 VA examination report are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the evidence of record shows that the functional effect of the Veteran's hearing impairment includes difficulty understanding others and heightened hearing impairment when there is background noise.  There is no indication that the schedular evaluations are inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected bilateral sensorineural hearing loss, but the medical evidence reflects that those manifestations are not present in this case even in light of the Martinak considerations.  As the rating schedules are adequate to evaluate the disability, referral for extraschedular consideration is not in order.




ORDER

Entitlement to a compensable evaluation for bilateral sensorineural hearing loss is denied.


REMAND

Initially, the Board notes that the Veteran seeks a higher initial evaluation for lumbar spine disability.  He filed a notice of disagreement with the February 2010 rating decision that assigned an initial rating of 20 percent.  Since the Veteran has filed a notice of disagreement with regard to this matter, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran also seeks entitlement to a higher evaluation for his PTSD disability and entitlement to service connection for residuals of a left eye trauma.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of these claims.  

Turning first to the increased rating claim, the Veteran has asserted that PTSD symptoms have worsened since he was last examined in July 2009.  Moreover, a review of the record shows that the Veteran has been hospitalized for an increase of his PTSD symptomatology since that last VA examination.  As such, the Board finds that the record does not contain a contemporaneous VA examination report that provides the objective findings needed to determine the current level of severity of the Veteran's PTSD disability.

With respect the service connection claim, a remand for a new VA examination is also in order to determine the nature and likely etiology of any residuals of a left eye trauma.  The Veteran reports that he injured his left eye in service and he now has problems of intermittent diplopia and blurred vision in the left eye.  A review of the Veteran's service treatment records shows that he was treated in August 1966 for injuries to the left side of his face after being hit in the left eye with a fist.  X-ray findings at that time showed a fracture of the left lateral wall of the maxillary atrium inferior orbital ridge and zygomatic arch, but it was determined that surgical treatment was not required.  The Veteran's separation examination shows that his eyes and nose were evaluated as normal.  

The record also includes the reports of a May 2005 eye examination and a June 2005 cranial nerve examination that show the Veteran has a mild asymmetry of the facial features and a diagnosis of diplopia.  The VA eye examiner stated that the diplopia was secondary to a decompensating, alternating exotropia.  It was also recorded that the Veteran had myopia, regular astigmatism, presbyopia and exophoria.  No medical opinions were provided on whether any of the current diagnosed disorders are residuals of the inservice fracture or were aggravated by the inservice injury.  A new VA examination is needed to obtain such medical opinions.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the Veteran a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 20 percent for lumbar spine disability.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Arrange for the Veteran to undergo a VA psychiatric examination to ascertain the nature and severity of his service-connected PTSD disability and its effect on his employability.  

In the examination report, the psychiatric examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of the Veteran's symptomatology due to PTSD since the effective date of service connection (August 31, 2004).  Particularly, the examiner should provide a statement addressing the fluctuation of the symptoms requiring periods of hospitalization during the course of this appeal and the symptomatology recorded in the previous examination reports.  

The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.  The examiner should specifically comment upon the impact of this condition on his employability.  

To the extent possible, the psychiatric examiner should attempt to distinguish the symptoms and effects of the Veteran's service-connected PTSD, from those attributable to any nonservice-connected psychiatric disability that may be present.   If it is not medically possible to do so, the psychiatric examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall psychiatric impairment.

The examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed report.

3.  The Veteran should be scheduled for VA examination(s) to determine the nature and likely etiology of any residuals of a left eye trauma. The claims folder should be made available to and reviewed by the examiner(s) in conjunction with the examination(s). All studies or tests deemed necessary should be accomplished.

In the examination report(s), the examiner(s) should identify the precise nature of the Veteran's complaints and any corresponding diagnosed disorder.  The examiner(s) should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran now has any residual disability due to in-service fracture to the left lateral wall of the maxillary atrium inferior orbital ridge and zygomatic arch or that any currently diagnosed disorder was aggravated by the in-service injury in August 1966.  The examiner(s) should comment on the pertinent medical findings shown in service and since service, including the previous VA examination reports. 

A full rationale is requested for all opinions expressed by the examiner(s).  If the examiner(s) is unable to provide a requested opinion, he or she should explain why.

4.  Readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


